               Case 8:20-cr-00146-DOC Document 32 Filed 02/26/21 Page 1 of 1 Page ID #:90
MARK TAKLA, Assistant United States Attorney
United States Attorney's Office
411 West Fourth Street, Suite 8000
Santa Ana, CA 92701
Telephone: (714) 338-3500 Email: mark.takla@usdoj.gov


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                                            CASE NUMBER:
UNITED STATES OF AMERICA,
                                                                        SA CR 20-00146-DOC(KES)
                                             PLAINTIFF(S)
                             v.
                                                                     NOTICE OF MANUAL FILING
JASON FONG,                                                                OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)

GOVERNMENT’S EX PARTE APPLICATION FOR ORDER SEALING DOCUMENT; DECLARATION OF
MARK TAKLA

[PROPOSED] ORDER SEALING DOCUMENT

UNDER SEAL EXHIBIT B TO GOVERNMENT’S OPPOSITION TO DEFENDANT’S APPLICATION FOR
RELEASE



Reason:
 ✔        Under Seal
          In Camera
 ✔        Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




February 26, 2021                                             /s/ Mark Takla
Date                                                          Attorney Name
                                                              UNITED STATES OF AMERICA
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
